
	

114 HR 2708 IH: To direct the Director of National Intelligence to conduct a study on cyber attack standards of measurement.
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2708
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mr. Wilson of South Carolina introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)
		
		A BILL
		To direct the Director of National Intelligence to conduct a study on cyber attack standards of
			 measurement.
	
	
		1.Cyber attack standards of measurement study
 (a)Study requiredThe Director of National Intelligence, in consultation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Secretary of Defense, shall carry out a study to determine appropriate standards that—
 (1)can be used to measure the damage of cyber incidents for the purposes of determining the response to such incidents; and
 (2)include a method for quantifying the damage caused to affected computers, systems, and devices. (b)Reports to congress (1)Preliminary findingsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate and the Committee on Armed Services, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives the initial findings of the study required under subsection (a).
 (2)ReportNot later than 360 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate and the Committee on Armed Services, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives a report containing the complete findings of such study.
 (3)Form of reportThe report required by paragraph (2) shall be submitted in unclassified form, but may contain a classified annex.
				
